Exhibit 10.1

 

RIGHT OF FIRST OFFER AGREEMENT

 

This RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is dated as of August 4,
2017, and is by and between Pike West Coast Holdings, LLC, a Delaware limited
liability company (“Pike”), and TransMontaigne Partners L.P., a Delaware limited
partnership (“TLP”). Pike and TLP are sometimes referred to individually as a
“Party” and collectively as the “Parties.”

 

WHEREAS, Pike owns 100% of the outstanding membership interests (the “Membership
Interests”) of SeaPort Midstream Holdings, LLC (“SMH”);

 

WHEREAS, SMH and BP West Coast Products, LLC (“BP”) entered into that certain
Asset Purchase Agreement dated as of July 27, 2017 (the “APA”);

 

WHEREAS, upon the closing of the transactions contemplated by the APA (the
“Closing”), SMH and an Affiliate of BP will each own an equity interest in
SeaPort Midstream Partners, LLC (“SMP”); and

 

WHEREAS, subject to the Closing occurring, Pike desires to grant to TLP a right
of first offer to acquire the Membership Interests on the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for $100 and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.                                      Definitions.

 

(a)                                 “Affiliate” means, when used with respect to
any Person, any other Person that, directly or indirectly, through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such Person in question.

 

(b)                                 “Control” (including the correlative
meanings of the terms “Controlled by” or “under common Control with”) means,
with respect to any Person, the possession, directly or indirectly, of the power
to direct the management policies of such Person, whether through the ownership
of voting securities or by contract or otherwise.

 

(c)                                  “Person” means any individual corporation,
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization, undivided joint interest operation
or any federal, state, local, foreign, tribal or other governmental or
administrative authority (including any agency or political subdivision
thereof), court or tribunal having jurisdiction.

 

(d)                                 “Third Party” means any Person other than a
Party or its Affiliates.

 

--------------------------------------------------------------------------------


 

2.                                      Right of First Offer. Subject to the
Closing occurring:

 

(a)                                 In the event that Pike intends to sell,
assign, transfer or convey, by merger, consolidation or otherwise, all or any
portion of the Membership Interests (the “ROFO Interests”) to any Third Party,
then Pike shall give written notice thereof to TLP. For a period of 30 days
after delivery of such notice to TLP, TLP shall have the right, but not the
obligation, to submit a written offer to purchase the ROFO Interests (the “ROFO
Offer”), which ROFO Offer shall set forth the consideration and other material
terms for TLP’s proposed purchase of the ROFO Interests. Upon receipt of the
ROFO Offer, Pike may elect in its sole discretion to accept or reject the ROFO
Offer.

 

(b)                                 In the event that Pike elects to accept the
ROFO Offer, then Pike shall be bound to transfer to TLP, and TLP shall be bound
to purchase from Pike, the ROFO Interest on the terms and conditions set forth
in the ROFO Offer with such modifications as may be mutually agreed upon by TLP
and Pike, and the closing of such transfer of the ROFO Interest shall occur
within 60 days of Pike’s acceptance of the ROFO Offer or on such other date as
may be set forth in the ROFO Offer (subject to extension to the extent necessary
to obtain any required regulatory approvals).

 

(c)                                  In the event that either (i) a ROFO Offer
is made and Pike rejects the ROFO Offer or (ii) no ROFO Offer is made within the
30-day period, then for a 120-day period after the date on which Pike rejects
the ROFO Offer or the first date after the last day on which TLP was permitted
to make a ROFO Offer pursuant to Section 2(a), as applicable (the “Solicitation
Period”), Pike may solicit an offer to purchase the ROFO Interest from one or
more Third Parties as Pike may determine in its discretion. If Pike receives a
Third Party offer to purchase the ROFO Interest within the Solicitation Period
(a “Third Party Offer”), and the consideration payable for the ROFO Interest
pursuant to such Third Party Offer exceeds the consideration payable for the
ROFO Interest pursuant to the ROFO Offer (a “Qualifying Third Party Offer”),
then Pike may elect to transfer the ROFO Interest to such Third Party in
accordance with the Qualifying Third Party Offer within 60 days after the end of
the Solicitation Period (subject to extension to the extent necessary to obtain
any required regulatory approvals). Any noncash consideration set forth in the
ROFO Offer or a Third Party Offer shall be valued at its fair market value, as
agreed by Pike and TLP, and failing such agreement, as determined by an
independent Third Party appraiser selected by Pike and reasonably acceptable to
TLP (the costs for which Third Party appraiser shall be shared equally by Pike
and TLP). If the closing under the Qualifying Third Party Offer accepted by Pike
does not occur within the required 60-day period (subject to extension to the
extent necessary to obtain any required regulatory approvals), then the ROFO
Interest in question shall once again become subject to the restrictions of this
Section 2, and Pike shall no longer be permitted to transfer such ROFO Interest
without again fully complying with the provisions of this Section 2.

 

3.                                      LLC Agreement. TLP’s rights under
Section 2 shall be subject to compliance with all applicable provisions of the
limited liability company agreement and other governing documents of SMP as in
effect upon and after the time of any transfer or proposed transfer to TLP
pursuant to Section 2.

 

2

--------------------------------------------------------------------------------


 

4.                                      Term. TLP’s rights under Section 2 shall
expire on the earlier of the fourth anniversary of the Closing and termination
in accordance with Section 5.

 

5.                                      Termination.

 

(a)                                 This Agreement shall automatically terminate
without action by either Party if the APA is terminated in accordance with its
terms prior to Closing.

 

(b)                                 Pike shall have the right, but not the
obligation, to terminate this agreement upon written notice to TLP at any time
after TLP ceases to be Controlled by ArcLight Capital Partners, LLC.

 

6.                                      Notice. All notices, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if (a) mailed, registered mail, first-class postage paid,
(b) sent by overnight delivery service or other courier, (c) transmitted via
facsimile, (d) transmitted by electronic mail, or (e) delivered by hand to the
addresses, as the case may be, set forth below. Any notice shall be deemed to
have been duly received, unless earlier received, (i) if sent by certified or
registered mail, return receipt requested, when actually received, (ii) if sent
by overnight mail or courier, when actually received, (iii) if sent by facsimile
transmission or electronic mail, when confirmation of receipt is received by
sender, and (iv) if delivered by hand, on the date of receipt. The notice
addresses and facsimile numbers of the Parties are as follows:

 

 

If to Pike:

 

 

 

Pike West Coast Holdings, LLC

 

c/o ArcLight Capital Partners, LLC

 

200 Clarendon Street, 55th Floor

 

Boston, Massachusetts 02116

 

Attention: Christine Miller

 

Fax: +1 617-867-4698

 

Email: cmiller@arclightcapital.com

 

 

 

With a copy to:

 

 

 

Orrick, Herrington & Sutcliffe LLP

 

1301 McKinney St, Suite 4100

 

Houston, Texas 77010

 

Attention: Blake H. Winburne

 

Fax: +1 713-658-6401

 

Email: bwinburne@orrick.com

 

3

--------------------------------------------------------------------------------


 

 

If to TLP:

 

 

 

TransMontaigne Partners L.P.

 

1670 Broadway, Suite 3100

 

Denver, Colorado 80202

 

Attention: Chief Executive Officer

 

With Copy To: General Counsel

 

Phone:

303-626-8200

 

Fax:

303-626-8228

 

7.                                      Assignment; Successors and Assigns.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned, in whole or in part, by either Party without the
prior written consent of the other Party. Any assignment in violation of the
preceding sentence will be void. This Agreement and all of the provisions hereof
will be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

8.                                      Amendments and Waivers. This Agreement
may not be amended or modified, nor may compliance with any condition or
covenant set forth herein be waived, except by a writing duly and validly
executed by duly authorized officers of the Parties or, in the case of a waiver,
the Party waiving compliance. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

9.                                      Entire Agreement. This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the Parties with respect to its subject matter.

 

10.                               Governing Law. This Agreement and all
amendments hereof and waivers and consents hereunder shall be governed by the
Law of the State of New York without regard to conflict of laws principles. The
Parties hereby irrevocably submit to the non-exclusive jurisdiction of any state
or federal court sitting in the Borough of Manhattan, New York County with
respect to any action or proceeding arising out of or relating to this
Agreement. The Parties irrevocably and unconditionally waive, to the fullest
extent permitted by applicable Law, trial by jury in any action, suit or
proceeding relating to a dispute and for any counterclaim with respect thereto.

 

11.                               Severability. If any part or provision of this
Agreement shall be determined to be invalid or unenforceable by a court of
competent jurisdiction or any other legally constituted body having jurisdiction
to make such determination, such part or provision shall be valid and
enforceable to the maximum extent permitted by law and the remaining provisions
of this Agreement shall be fully effective.

 

12.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall be one and the same document. This Agreement, to the
extent executed and delivered by means of a facsimile

 

4

--------------------------------------------------------------------------------


 

machine or e-mail of a PDF file containing a copy of an executed agreement (or
signature page thereto), shall be treated in all respects and for all purposes
as an original agreement or instrument and shall have the same binding legal
effect as if it were the original signed version thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties are executing this Agreement as of the date
first written above.

 

 

 

PIKE:

 

 

 

PIKE WEST COAST HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Daniel R. Revers

 

Name:

Daniel R. Revers

 

Title:

President

 

[Signature Page to Right of First Offer Agreement]

 

--------------------------------------------------------------------------------


 

 

TLP:

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

By: TransMontaigne GP L.L.C., its general partner

 

 

 

 

 

By:

/s/ Michael A. Hammell

 

Name:

Michael A. Hammell

 

Title:

Executive Vice President, General Counsel & Secretary

 

[Signature Page to Right of First Offer Agreement]

 

--------------------------------------------------------------------------------